— Proceeding pur*686suant to CPLR article 78 to review a determination of the Westchester County Department of Planning, Housing and Community Development Division, dated June 20, 2003, which, after a hearing, terminated the petitioner’s benefits from the Section 8 Housing Choice Voucher Program.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
The record contains substantial evidence to support the respondents’ determination terminating the petitioner’s benefits from the Section 8 Housing Choice Voucher Program (see Matter of Langton v Rutkoske, 252 AD2d 504 [1998]; Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 231 [1974]). In addition, the notice of termination adequately apprised the petitioner of the violations upon which the termination of her benefits from the program was based (see Matter of Block v Ambach, 73 NY2d 323, 333 [1989]; Matter of Douglas v Lannert, 272 AD2d 327 [2000]; Matter of Colon v Blum, 81 AD2d 637, 638 [1981]). Adams, J.P., Krausman, Rivera and Lifson, JJ., concur.